Title: To John Adams from Oliver Wolcott, Jr., 6 April 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



T.D. April 6. 1798.

The Secretary of the Treasury has the honour to represent to the President of the United States.
1st. That Theophile Cazenova has on behalf of Robert Morris Esqr. vested and transfered in the Books of the Bank of the United States Two hundred & five Shares of the Capital Stock of the said Bank which shares stand in the name of The President of the United States for the time being in trust & for the Use & behest of the Seneca Nation of Indians pursuant to a Treaty concluded under the Authority of the United States, with the said Nation of Indians, at Genesee in the County of Ontario in the state of New York on the 15th day of Septr. 179 in the year of our Lord 1797.
2d. That the said stock was purchased at various prices, anwith the approbation of the Secy of the Treasy. and cost in the whole the sum of Ninety nine thousand eight hundred & seventy three Dollars & six Cents, being as the sd. Secy believes the lowest market rate of the said at which Bank stock per Cash. could be purchased for Cash.
3d. That the said Theophile Cazenove for the sd. Robert Morris, has deposited in the Bank of the United States, the su of One hun to the Credit of The President of the United States in trust for the Seneca Nation of Indians, the sum of One hundred & twenty six Dolls & ninety four Cents in Cash, to compleat the sum of One hundred thousand Dolls, stipulated by the Treaty aforesaid—Also the further sum of Seventy Seventeen hundred & fifty Dolls being the Interest of One hundred thousand Dolls from the 15th of Septr. to the last day of Decr. 1797, from which last mentioned time the dividends will begin to accrue in favour of the Seneca Nation.
4th. That that said Robert Morris having complied with the stipulation in the said Treaty, it has becomes proper, that it should be ratified another certitic as proposed by the Senate & that a Certifnt by the President of the US. should be given under the Great Seal, agreably to the enclosed Form.
5th. That after ratification it will be proper to deliver the said Treaty to the order of Robert Morris, to enable him to have the same recorded in the Office of the Secry of the State of New York.
The Certificate of the President of the Bank of the United States dated April 3d. 1798, of the transfer before mentioned of the sd. Shares and a Rect. of the Cashier of the sd. Bank for the Deposits before mentioned are herewith transmitted.
All which is submitted to the consideration of the President by.

